DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
Applicant amended the independent claims to recite that at least one program feature is displayed in the content.  Applicant argues that based on this amendment feature extraction module (122) “can analyze frames of the first channel before switching to the second channel to obtain displayed program features”.  The Examiner respectfully disagrees.
Applicant has not amended the independent claims to recite a specific video analysis process, only that the extracted program features are displayed in a content.  The claim fails to recite as stated by Applicant that frames are analyzed.  Paragraph 0044 of Otsuka teaches that a scoring scene can be determined by the feature detector 16, which is a feature displayed in a sports program the viewer is watching using analysis of the audio component of the A/V signal.  The claims fail to require a specific video recognition analysis technique only that the extracted data represents a feature that is displayed in the video content.  Therefore, the rejection stands.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka et al. (U.S. Patent Application Publication 2007/0216807).
	Referring to claim 1, Otsuka discloses a multimedia channel switching reminding system comprising a multimedia device (see Figures 1 and 8).
	Otsuka also discloses that the system comprises an audio and video processing device coupled to the multimedia device (see elements 11-13 in Figure 1), receiving a multimedia audio and video source including a plurality of channel signals, and configured to play one of a plurality of channels through the multimedia device (see Paragraph 0026), wherein the audio and video processing device includes:
	a channel switching detection unit configured to detect whether or not a first channel is switched to a second channel among the plurality of channels (see Paragraphs 0029-0032 and Figure 1);
	a feature extraction module configured to, in response to the channel switching detection unit detecting that the first channel is switched to the second channel, extract at least one program feature displayed in a content of the channel signal corresponding to the first channel before the first channel is switched to the second channel (see feature detector 16 in Figure 1 and Paragraphs 0031-0032 for selecting an audio and video input, wherein the feature detector 16 detects the specified scene of the selected sub-picture and further note the Examiner’s rebuttal above);
	 a buffer storage unit configured to temporarily store the at least one program feature (see Paragraph 0041 for storing program features in a data table to compare to an extracted program feature from the program the viewer is viewing, wherein the data table is populated using previously selected programs);
a comparing module configured to compare the channel signal of the first channel according to the at least one program feature to generate a detection result (see Paragraph 0038); 
	a reminder module configured to determine whether or not to provide a reminder for channel switching according to the detection result (see Figure 8 and Paragraphs 0072-0077), wherein at least one program feature includes program pattern features (Otsuka discloses that the feature detector 16 (see Figure 4 and Paragraphs 0039-0050) uses audio of the program to determine program features.  The claim now recites that the program feature includes program pattern features.  The Examiner notes this claim limitation is broad and does not distinguish between audio or video analysis being used to determine the program feature, such as the excitement of an announcer (see Paragraph 0050)).

Referring to claim 3, Otsuka discloses that the program pattern features include a program pattern corresponding to a program type (see Paragraph 0041 for the program pattern/model representing a type in the form of cheers or clapping).

Referring to claim 4, Otsuka discloses that the program pattern is a series of patterns with continuity (see Paragraph 0041 for the program pattern/model representing a type in the form of cheers or clapping).

Referring to claim 5, Otsuka discloses that the reminding module is configured to, in response to the reminder for channel switching being determined to be provided according to the detection result, provide the reminder for channel switching by at least one of sound notification and image notification through the multimedia device (see Figure 8 and Paragraphs 0072-0077).

Referring to claim 6, Otsuka discloses that the reminder module is configured to, in response to the channel switching being determined to be reminded according to the detection result, directly control the multimedia device to switch from the second channel to the first channel (see Figure 8 and Paragraphs 0072-0077).

Referring to claim 7, Otsuka discloses that the program frame features include a plurality of program images, and the comparing module is configured to compare the program pictures with the channel signal of the first channel to generate the detection result (see the bottom of Paragraph 0032 for comparing the sub-picture in accordance with the audio/channel signal of the first channel to generate the detection result D1).

	Referring to claims 8 and 10-14, see the rejection of claims 1 and 3-7, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


September 6, 2022